Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 6, 2015

                                       No. 04-15-00249-CV

  IN THE INTEREST OF M.A.H.T., J.H.T., J.R.T.H., J.I.T.V., B.Z.T.V., Minor Children,

                   From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013-CVL-002007-D2
                         Honorable Monica Z. Notzon, Judge Presiding

                                          ORDER
       The trial court signed a final judgment on March 16, 2015. Because appellant did not file
any motion to extend this deadline, the notice of appeal was due to be filed on April 6, 2015. See
TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was due on
April 21, 2015. See TEX. R. APP. P. 26.3. A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal in the trial court beyond the time
allowed by Rule 26.1 but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(construing the predecessor to Rule 26). However, the appellant must offer a reasonable
explanation for failing to file the notice of appeal in a timely manner. See id.; TEX. R. APP. P.
26.3, 10.5(b)(1)(C). In this case, appellant’s notice of appeal, filed in the trial court on April 23,
2015, was not filed within the fifteen-day grace period.

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner and cause showing the notice of appeal was otherwise timely. If appellant fails to
respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c).

       All deadlines in this matter are suspended until further order of this court.

                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court